NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

WILLIAM PAUL MOSELEY,                     )
                                          )
              Petitioner,                 )
                                          )
v.                                        )    Case No. 2D18-2674
                                          )
STATE OF FLORIDA,                         )
                                          )
              Respondent.                 )
                                          )

Opinion filed February 6, 2019.

Petition for Writ of Certiorari to the
Circuit Court for the Twelfth Judicial
Circuit for Sarasota County; sitting in
its appellate capacity.

Robert N. Harrison of Robert N.
Harrison, P.A., Venice, for
Petitioner.

Ashley Brooke Moody, Attorney
General, Tallahassee, and Jonathan S.
Tannen, Assistant Attorney General,
Tampa, for Respondent.

PER CURIAM.

              Denied.


VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.